DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a sensor assembly, which is installed in the body and detects a position state of the frame to obtain a sensing signal corresponding to a quantity of the media, wherein the sensor assembly directly and permanently contacts the frame, which is permanently lifted up by an elastic member connected to the base and the frame to push the media on the frame in the direction toward the stopper without being intermittently lifted up by an intermittent lift-up mechanism,  to detect the position state of the frame without directly contacting the media.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita, a remaining quantity sensor 7 that senses the remaining level of sheets that are set in the sheet feeding cassette 51 (on the placing plate 53) including a first sensor 71 and a second sensor 72. The first sensor 71 and the second sensor 72 are used to detect the lift-up angle of the rotary plate 56e of the intermittent lift mechanism 56. Murakami teaches a sensor assembly contacting a framing without directly contacting a medium (Paragraph 0026).  However, Yamashita and Murakami fails disclose the sensor assembly directly and permanently contacts the frame, which is permanently lifted up by an elastic member connected to the base and the frame to push the media on the frame in the direction toward the stopper without being intermittently lifted up by an intermittent lift-up mechanism, to detect the position state of the frame without directly contacting the media. Therefore, Yamashita and Murakami does not teach the apparatus claims as recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853